Citation Nr: 1422886	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1975 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a decision in July 2012, the Board denied the claim to reopen service connection for a left knee disability.  In June 2013, the United States Court of Appeals for Veterans Claim (Court) granted a Joint Motion for Partial Remand filed by the parties, the Veteran and the Secretary of Veterans Affairs, to vacate the Board's decision.

To ensure compliance with the mandate of the Court, the appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 

REMAND

The Veteran has identified additional evidence pertinent to the claim.  And as there is no evidence of an attempt to obtain the additional records, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records from his former employer, U.S.B.I., a subcontractor of NASA located at the Kennedy Space Center in Florida, and the dates of his employment.  



2.  After the above development, adjudicate the claim. 
If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



